Citation Nr: 0901521	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran and his spouse appeared and testified at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
in June 2008.


FINDINGS OF FACT

1.  The veteran is not diagnosed to have PTSD, but rather to 
have Major Depression that is not related to his military 
service.

2.  The RO denied service connection for a low back disorder 
in an April 1980 rating decision.  The veteran did not appeal 
that decision, and it is final.

3.  None of the new evidence submitted subsequent to April 
1980 in support of the veteran's claim for service connection 
for a low back disorder is material.

4.  The veteran does not have an additional disability due to 
VA medical care provided in August 2002.




CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The April 1980 RO rating decision that denied service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2008).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for a low back 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  Compensation under 38 C.F.R. § 1151 for a heart condition 
is not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the veteran in 
February 2006 and December 2006, prior to the initial AOJ 
decision on his claims.  Additional notice was provided on 
the veteran's claim for service connection for PTSD in April 
2006.  The Board finds that the notices provided fully comply 
with VA's duty to notify.  Likewise, the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He was told it was his 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA was not 
obligated to obtain any medical examination in relation to 
the veteran's claim for service connection for PTSD because 
the overwhelming medical evidence shows that the veteran does 
not have PTSD but instead is diagnosed to have Major 
Depression, which is not shown to be the result of any event, 
injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C).  

With regard to the veteran's claim for service connection for 
a low back disorder, when a claim is one to reopen a finally 
decided claim, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Since the veteran has failed to submit 
new and material evidence to reopen his claim for service 
connection for a low back disorder, VA was not obligated to 
provide him with a medical examination.

Finally, with regard to the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for a heart condition, VA was not 
obligated to provide him with an examination or to obtain a 
medical opinion as the medical evidence fails to establish 
that the veteran has an additional disability or aggravation 
of an existing condition that resulted from any fault of VA.  
38 C.F.R. § 3.159(c)(4)(i)(C).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection for Psychiatric Disorder

The veteran has claimed entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a thorough review of the medical evidence of record, 
the Board finds that entitlement to service connection for 
PTSD is not warranted because the evidence does not support 
the conclusion that the veteran has PTSD.

On August 9, 2005, the veteran underwent psychological 
evaluation for purposes of a Social Security disability 
determination.  Although the examining psychologist diagnosed 
the veteran to have PTSD, the Board finds that this diagnosis 
was made on the faulty premise that the veteran was a combat 
photographer in Vietnam.  (The report specifically states 
that the "claimant reports a history of traumatic event 
accompanied by a response of intense fear or helplessness, 
stemming from experience as a wartime photographer in 
Vietnam.")  His service records, however, indicate that 
veteran was never in combat in Vietnam.  Although the veteran 
was clearly a photographer, his overseas service was in 
Germany and Korea, not Vietnam.  The Board may disregard a 
medical opinion that is based on facts provided by a veteran 
that have been found to be inaccurate or in contradiction 
with the facts of record.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  Thus, the Board finds this 
psychologist's opinion that the veteran has PTSD is not 
entitled to any probative weight.

In addition, on August 17, 2005, the veteran underwent 
initial psychological evaluation at VA.  The veteran again 
reported symptoms of PTSD.  He reported being a crime scene 
photographer during the military, having taken pictures for 
criminal investigations including autopsies.  He also 
reported having worked in law enforcement for many years 
after service, including highway patrol, deputy sheriff, 
Police Department, which was also stressful for him as he did 
crime scene investigation and photography.  He also reported 
working as a private investigator.  In reporting his military 
history, the veteran reported he was in the Army and went to 
Vietnam for one month on a criminal investigation matter.  
The diagnoses were major depression, recurrent type, and 
PTSD.  Again the Board finds that this diagnosis of PTSD is 
based upon an inaccurate report of the veteran's history, and 
is, therefore, not entitled to any probative value.  As 
previously indicated, the veteran's service records indicate 
he was never in Vietnam.  

Finally, the subsequent treatment records from VA Mental 
Health indicate that the veteran has a diagnosis of major 
depression, not PTSD.  On August 29, 2005, the veteran 
underwent evaluation by a VA staff psychiatrist.  The 
psychiatrist diagnosed the veteran to have major depression.  
As for PTSD, the psychiatrist indicated that it should be 
ruled out.  Thus, the VA psychiatrist failed to render a 
definitive diagnosis of PTSD.  From that date forward, the VA 
treatment records indicate only a diagnosis of major 
depression.  No additional diagnosis of PTSD has been 
rendered.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that the veteran has a diagnosis 
of PTSD.  Thus, service connection for PTSD is not warranted.  

The Board has also considered whether service connection for 
major depression is warranted, but finds that it is not.  The 
VA treatment records indicate that the veteran's depression 
is mostly related to his physical problems, specifically pain 
issues.  They also indicate the veteran had some anger issues 
regarding being forced into early retirement because of his 
health.  In the initial mental health evaluations conducted 
in August 2005, the veteran reported the onset of his present 
symptoms were in 2002 after his bypass surgery.  

The veteran claims that he was treated for stress-related 
problems in service, and his current depressive disorder is 
related thereto.  A review of the service treatment records, 
however, fails to show the veteran had a diagnosis of any 
psychiatric disorder in service.  Rather, after attempting to 
commit suicide less than a week after arriving in Korea in 
March 1975, a military psychiatrist diagnosed the veteran to 
have a passive dependent personality with situational 
reaction to duty in Korea.  This diagnosis was based on the 
fact that the veteran reported he would not stay in Korea and 
would do anything, even kill himself, to be sent home, and on 
the veteran's report of doing the same thing when he was in 
Germany in 1972 when he attempted suicide and was air 
evacuated to Texas.  Despite the veteran's contentions that 
he continued to have depression after the episode in 1972, 
the service records indicate that he continued in service 
without any apparent problems until he was again sent abroad, 
this time to Korea.  Thus, the Board finds that there is no 
evidence that the veteran had a chronic psychiatric disorder, 
including major depression, during his military service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  In the present case, however, the veteran has not 
submitted any evidence establishing a continuity of 
symptomatology.  By his own report in August 2005, his 
present symptomatology did not have its onset until after his 
bypass surgery in 2002 (medical evidence indicates the 
veteran had coronary artery bypass grafting in September 
2002).  No evidence of any treatment for a psychiatric 
disorder is of record until August 2005.  Thus, the Board 
finds that the absence of any treatment of symptomatology for 
over 25 years after service speaks against finding a 
relationship exists between the veteran's current major 
depression and any episode in service.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Finally, while the veteran may believe his current 
psychiatric disorder is related to his military service, as a 
lay person, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
his current Major depression and his military service.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that service connection is 
warranted for a psychiatric disorder, including PTSD and 
major depression.  The preponderance of the evidence being 
against the veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

III.  Claim to Reopen for Service Connection for a Low Back 
Disorder

The veteran's claim for service connection for a low back 
disorder (herniated nucleus pulposus with degenerative disc 
pathology of the lumbar spine with sciatic nerve root 
neuropathy) was previously denied by rating decision issued 
in April 1980.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a Notice of 
Disagreement with the decision.  The decision becomes final 
if an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran did not at any 
time indicate disagreement with the April 1980 rating 
decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

The veteran filed a new claim for service connection for his 
low back disorder in November 2005.  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  The evidence 
received subsequent to April 1980 is presumed credible for 
the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence received since April 1980 consists of the 
veteran's statements and testimony, VA treatment records from 
February 2002 to February 2006, and private treatment records 
from February 2008 to May 2008.  The Board finds that, 
although new, none of this evidence is material as it fails 
to establish that a relationship exists between the veteran's 
present low back disorder and any injury or disease incurred 
in service.  

In the February 2006 notice letter, the veteran was advised 
that his claim was previously denied because the evidence of 
record did not show that his currently diagnosed low back 
disorder is related to his military service.  He was advised 
that the evidence he submits must relate to this fact and 
raise a reasonable possibility of substantiating his claim.  

The VA treatment records do not show any treatment for or 
diagnosis of a low back disorder.  Thus, this evidence is not 
material.  The private treatment records are merely 
cumulative evidence of a diagnosis of a current low back 
disorder.  None of these records suggest that the veteran's 
current low back disorder may be related to any injury or 
disease incurred in service.  

It appears that, in his previous claim, the veteran was 
relating his low back disorder to a spinal tap he claimed was 
done in service.  Presently, the veteran claims that he 
injured his low back in late 1971 or early 1972 when he fell 
jumping out of a helicopter.  The veteran claims that he 
injured his low back, actually breaking his tail bone, and 
that he was treated for this injury throughout the remainder 
of his service.  As a lay person, however, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified, it is beyond his competence to offer a diagnosis 
or render an opinion as to medical etiology.  Thus, his 
statements and testimony that he broke his tail bone in 
service and that his current low back disorder is related to 
that in-service injury are not sufficient to constitute new 
and material evidence.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (A veteran cannot meet the new and material 
evidence burden by relying upon his own opinions as to 
medical matters.).  

None of the evidence identified or submitted by the veteran, 
therefore, establishes that an etiological relationship 
exists between his current low back disorder and any injury 
or disease incurred in service.  Thus, new and material 
evidence has not been received, and the veteran's claim to 
reopen for service connection for a low back disorder must be 
denied.

IV.  38 U.S.C.A. § 1151 Claim

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either:

1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility, and the proximate cause 
of the disability or death was either A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably 
foreseeable; or




2) the disability or death was proximately caused 
by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program.

38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In considering the veteran's claim, the Board must first 
determine whether there is an additional disability.  In 
determining whether the veteran has an additional disability, 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to the veteran's condition after such 
care, treatment, examination, service, or program has 
stopped.  38 C.F.R. § 3.361(b).

The veteran claims that he should be entitled to compensation 
under 38 U.S.C.A. § 1151 for his heart condition.  He alleges 
that VA was negligent in August 2002 when it failed to 
perform a cardiac catheterization/angiogram while he was 
hospitalized at the VA Medical Center in Muskogee, Oklahoma, 
and because of the VA medical staff's failure to perform such 
test(s), they failed to find out that he had six arteries 
blocked and to treat him appropriately.  Instead, he was 
hospitalized at a private hospital at the end of August where 
they found the blockages and performed coronary bypass 
surgery.  He claims that "significant damage" was caused by 
the lack of blood going to his heart, which would have been 
discovered if a cardiac catheterization had been done, but 
which was not done, thereby leading to his "open heart 
surgery."  

The veteran was hospitalized at VA from August 8, 2002, to 
August 14, 2002.  The chief complaint was that the veteran 
had been having episodes of lightheadedness and syncope for 
two weeks.  While waiting for admission, he complained of 
some feeling of pressure in his chest.  An electrocardiogram 
(EKG) was performed, but showed normal sinus rhythm without 
ectopy.  He was given nitroglycerin.  Thereafter, he reported 
his chest pain resolved.  Nevertheless, he was admitted for 
study to determine the cause of these syncopal episodes.  

While hospitalized at VA, the veteran underwent multiple 
tests, including a Persantine stress myocardial scan and an 
echocardiogram.  These tests did reveal some cardiac defects, 
including evidence of a prior myocardial infarction (not seen 
on prior Persantine stress myocardial scan from 1997), mitral 
and tricuspid regurgitation, and an ejection fraction of 40 
percent or less.  Pulmonary hypertension was also noted on 
the echocardiogram.   Pulmonary work up indicated that 
studies were compatible with interstitial lung disease.  The 
discharge summary indicates that there was no way of knowing 
how old the myocardial infarction shown on the tests was and, 
therefore, the veteran was started on a beta-blocker and 
continued on aspirin and Clopidogrel.  He was also given 
Furosemide to take for peripheral fluid retention and to help 
prevent fluid in his lungs.  The doctor noted the veteran 
felt well and was anxious for discharge.  He was discharged 
in improved condition without have suffered any further 
syncopal episodes.

VA medical records show that, on August 31st, the veteran 
called in to VA telephone triage complaining of having 
shortness of breath and pressure in his chest for four hours 
not alleviated by nitroglycerin.  He was instructed to call 
911 and go to the nearest emergency room.  The next VA 
treatment note shows the veteran was seen on September 23rd 
and reported being released on the 21st and having a 5 by-
pass on September 6th.

Although asked to provide VA with authorization to obtain 
private treatment records, the veteran did not do so.  Thus, 
VA was not able to obtain the medical records relating to the 
veteran's private hospitalization from August 31, 2002, to 
reportedly September 21, 2002.  However, at the June 2008 
hearing, the veteran submitted copies of two consult reports 
from this private hospital that indicate he was hospitalized 
on August 31st for complaints of substernal pressure not 
relieved with sublingual nitroglycerin.  Cardiac isoenzymes, 
however, gave no evidence of acute myocardial infarction.  
Because of these problems, a cardiac consultation was 
requested specifically to consider the possibility of 
coronary angiography.  Consult note dated September 1, 2002, 
shows an impression of chest discomfort consistent with 
unstable angina pectoris and possibly congestive heart 
failure.  It was noted that the veteran was an insulin 
dependent diabetic and had had severe multi-vessel coronary 
artery disease by cardiac catheterization in about 1992.  It 
was opined that it was very likely that the veteran's 
coronary artery disease had progressed in the interim.  The 
other consult note appears to be from September 3rd after a 
cardiac catheterization was performed.  It indicates that 
cardiac catheterization revealed triple vessel coronary 
artery disease with moderately severe left ventricular 
dysfunction.  The clinical impression was angina pectoris, 
coronary artery disease and remote myocardial infarction with 
left ventricular dysfunction.  Coronary artery bypass was 
recommended.

The veteran's claims file does not contain the actual 
surgical reports or the remainder of the veteran's 
hospitalization records from this private hospital because, 
as previously mentioned, the veteran has not provided them to 
VA and did not provide VA with authorization to obtain them 
despite being asked to do so.  However, in June 2008, the 
veteran also submitted another hospitalization record from 
this same hospital dated September 29, 2002, which indicates 
the veteran was seen for chest pain and colicky-type stomach 
pain and was status post coronary artery bypass grafting on 
September 6, 2002.  He was admitted overnight for 
stabilization.  He also submitted an October 2004 consult 
note showing hospitalization for a week, but this was 
unrelated to the veteran's cardiac disorder for which he is 
claiming compensation.  

After considering all the evidence, including the testimony 
provided by the veteran and his wife at the June 2008 Travel 
Board hearing, the Board finds that entitlement to 
compensation under 38 U.S.C.A. § 1151 is not warranted as the 
evidence fails to establish that the veteran either has an 
additional disability as a result of VA medical treatment or 
lack thereof, or that an existing injury or disease was 
aggravated due to VA medical treatment or lack thereof.  

The medical evidence of record shows that the veteran has a 
long history of coronary artery disease.  Both VA and private 
treatment records show that the veteran has a history of 
being hospitalized in 1992 at a private hospital for 
congestive heart failure.  He reported that a heart 
catheterization was performed, and he was told he had two to 
three arteries on top of his heart that were 95 to 100 
percent blocked for which he had chelation treatments, and 
reportedly subsequent testing revealed clear arteries.  
However, as indicated above, the consult report dated 
September 1, 2002, indicates that it was very likely that the 
veteran's coronary artery disease had progressed in the 
interim.  Clearly, the veteran's heart condition had worsened 
over the years as the medical evidence in 2002 indicated he 
had suffered from a myocardial infarction sometime between 
1997 and 2002 (but prior to his August 2002 
hospitalizations).

Thus, the veteran's heart condition pre-existed the August 
2002 VA hospitalization.  In order to show an additional 
disability, therefore, the evidence must establish that the 
veteran's heart condition was worse after the VA 
hospitalization than it was immediately prior to it.  The 
medical evidence of record, however, fails to show any 
worsening in the veteran's heart condition.  The tests 
performed by VA clearly show the severity of the veteran's 
existing heart condition at the time he was admitted to the 
VA hospital.  The private hospital records submitted by the 
veteran in no way indicate that there had been a worsening in 
the veteran's heart condition since he was released by VA on 
August 14, 2002.  The private treatment records show that the 
physicians relied upon the results of the Persantine stress 
myocardial study and echocardiogram performed by VA in 
assessing the veteran's status upon admission, a clear 
indication that they did not believe it was necessary to redo 
those tests because of a worsening in the veteran's 
condition.  

Furthermore, although the cardiac catheterization with 
angiogram performed at the private hospital showed blockages 
in the veteran's arteries around his heart, there is no 
indication in these records that the arterial blockages were 
a result of any delay in the performance of this test.  
Rather, the opinion by one of the physicians was that the 
blockages were very likely a progression of the veteran's 
earlier coronary artery disease treated in 1992.  

The veteran claims that the cardiac catheterization/angiogram 
should have been performed by VA when he was hospitalized 
there in early August 2002, and they should have found the 
blocked arteries and treated him for this.  He has even 
asserted that his private cardiologist told him that VA's not 
doing the test was what necessitated his open heart surgery.  
The medical evidence, however, fails to support the veteran's 
assertions.  There is no indication in the private medical 
records that VA's failure to perform a cardiac 
catheterization and/or angiogram was the cause of the veteran 
having to have bypass surgery.  Nor is there any opinion 
expressed in these private medical records that VA was at any 
fault for failing to perform this specific test on the 
veteran.  

Furthermore, unlike what the veteran and his representative 
appeared to be suggesting at the June 2008 hearing, the 
evidence does not indicate that the transient ischemic 
attacks for which the veteran was hospitalized for in 
February 2002 at VA were cause to conduct a cardiac workup 
either then or in the months to follow.  The transient 
ischemic attacks in February 2002 were cerebral in nature 
rather than cardiac.  Furthermore, subsequent VA treatment 
records from 2002 are absent of any complaints of chest pain 
or other cardiac symptoms that would have triggered a cardiac 
work up to determine the cause.  Rather, these records show 
the veteran continued to be noncompliant with his insulin for 
his diabetes.  He was warned by the VA doctor in February 
2002 that he was at high risk for either a stroke or heart 
attack because of his medical problems (including diabetes, 
hypertension and hypercholesterolemia), and that his 
noncompliance with his medications increase that risk.  

It appears from the evidence that, if VA had performed the 
angiogram, the veteran would simply have had the bypass 
surgery a few weeks earlier at VA rather than at the private 
hospital.  The veteran's argument that VA was his primary 
medical care provider and, thus, should have been the one to 
diagnose the artery blockages and treat them, but it did not 
so he had to have surgery at a private hospital, is not 
sufficient to establish entitlement to compensation under 
§ 1151.  Rather the evidence must show that the veteran 
sustained an additional disability due to the few weeks delay 
in having surgery.  The medical evidence simply does not 
support such a conclusion.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
as it fails to establish an additional disability resulted 
from VA medical care or, in this case, the failure to provide 
specific medical care.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as post traumatic stress disorder (PTSD), is denied.

New and material evidence having not been received, the claim 
for service connection for a low back disorder is not 
reopened.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart condition is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


